NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION RELATES HAVE
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"1933 ACT"), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE AND/OR PROVINCIAL SECURITIES LAWS.

 

PRIVATE PLACEMENT SUBSCRIPTION

FOR U.S. ACCREDITED SUBSCRIBERS

 

ARKANOVA ENERGY CORPORATION

 

PRIVATE PLACEMENT

MAXIMUM 9,375,000 SHARES OF COMMON STOCK

US$7,500,000

 

INSTRUCTIONS TO SUBSCRIBER:

 

1.

COMPLETE the information on page 9 of this Subscription.

 

2.

COMPLETE the U.S. Accredited Investor Questionnaire attached as Schedule A to
this Subscription (the "US Questionnaire").

 

3.

WIRE the Subscription Proceeds to Clark Wilson LLP, counsel to the Company,
pursuant to the wire instructions provided on page ii of this Subscription.

 

4.

FAX a copy of page 9 of this Subscription, and all pages of the applicable
Schedules of this Subscription to Clark Wilson LLP, attention Cam McTavish at
(604) 687-6314.

 

5.

COURIER the originally executed copy of the entire Subscription, together with
all duly signed Schedules, to Clark Wilson LLP, counsel to the Company, to

 

Clark Wilson LLP

800-885 W Georgia Street

Vancouver, B.C. Canada V6C 3H1

Attention: Cam McTavish

 

If you have any questions please contact Pierre Mulacek, President & CEO of the
Company, at: (281) 362-2787.

 

ARKANOVA ENERGY CORPORATION

21 Waterway Avenue – Suite 300

The Woodlands, Texas 77381

 



 


--------------------------------------------------------------------------------



ii

 

 

TRUST FUNDS (USD)

 

INSTRUCTIONS FOR WIRING FUNDS TO CLARK WILSON LLP

HSBC BANK USA

ONE HSBC CENTER

BUFFALO, NEW YORK 14203

ABA NO.:        021 001 088
SWIFT CODE:            HKBCCATT
ACCOUNT NO.:        000050881

 

For further credit to:

HSBC BANK CANADA

885 WEST GEORGIA STREET

VANCOUVER, BRITISH COLUMBIA

V6C 3G1 CANADA

ACCOUNT NAME:                                 CLARK WILSON LLP

U.S. TRUST ACCOUNT NO.:           491689-002

TRANSIT NO.:                                           10020

BANK CODE:                                              16

PLEASE ALSO INSTRUCT YOUR BANKER TO QUOTE

YOUR NAME AND OUR FILE NUMBER 31957-001/CZM

 

 


--------------------------------------------------------------------------------



 

 

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION RELATES HAVE
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"1933 ACT"), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE AND/OR PROVINCIAL SECURITIES LAWS.

PRIVATE PLACEMENT SUBSCRIPTION

(U.S. Accredited Subscribers Only)

TO:

ARKANOVA ENERGY CORPORATION (the "Company")

21 Waterway Avenue – Suite 300

The Woodlands, Texas 77381

Purchase of Shares

1.

Subscription

1.1                          The undersigned (the "Subscriber") hereby
irrevocably subscribes for and agrees to purchase the number of shares of the
Company's common stock (the "Shares") as set out on page 9 of this Subscription
at a price of US$0.80 per Share (such subscription and agreement to purchase
being the "Subscription"), for the total subscription price as set out on page 9
of this Subscription (the "Subscription Proceeds"), which Subscription Proceeds
are tendered herewith, on the basis of the representations and warranties and
subject to the terms and conditions set forth herein.

1.2                          The Company hereby agrees to sell, on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein, to the Subscriber the Shares. Subject to the terms hereof, the
Subscription will be effective upon its acceptance by the Company.

1.3                          Unless otherwise provided, all dollar amounts
referred to in this Subscription are in lawful money of the United States of
America.

2.

Payment

2.1                          The Subscription Proceeds must accompany this
Subscription and shall be wired directly to the Company's lawyers in accordance
with the wire instructions set out on page ii of this Subscription. The
Subscriber authorizes the Company's lawyers to deliver the Subscription Proceeds
to the Company.

2.2                          The Subscriber acknowledges and agrees that this
Subscription, the Subscription Proceeds and any other documents delivered in
connection herewith will be held by the Company's lawyers on behalf of the
Company. In the event that this Subscription is not accepted by the Company for
whatever reason within 60 days of the delivery of an executed Subscription by
the Subscriber, this Subscription, the Subscription Proceeds and any other
documents delivered in connection herewith will

 


--------------------------------------------------------------------------------



2

 

be returned to the Subscriber at the address of the Subscriber as set forth in
this Subscription without interest or deduction.

2.3                          Where the Subscription Proceeds are paid to the
Company, the Company may treat the Subscription Proceeds as a non-interest
bearing loan and may use the Subscription Proceeds prior to this subscription
being accepted by the Company.

2.4                          The Subscriber shall complete, sign and return to
the Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, the OTC Bulletin Board, stock exchanges and applicable law.

3.

Closing

3.1                          Closing of the purchase and sale of the Shares
shall occur on or before August 31, 2007, or on such other date as may be
determined by the Company in its sole discretion (the "Closing Date"). The
Subscriber acknowledges that Shares may be issued to other subscribers under
this offering (the "Offering") before or after the Closing Date (the last sale
of Shares under this Offering being referred to as the "Final Closing Date").

4.

Acknowledgements of Subscriber

4.1

The Subscriber acknowledges and agrees that:

 

(a)

the Shares have not been registered under the Securities Act of 1933, as amended
(the "1933 Act"), or under any state securities or "blue sky" laws of any state
of the United States, and are being offered only in a transaction not involving
any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to U.S. Persons
(as defined herein), except pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act, and in each case only
in accordance with applicable state securities laws;

 

(b)

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

 

(c)

by completing the US Questionnaire, the Subscriber is representing and
warranting that the Subscriber is an "accredited investor", as the term is
defined in Regulation D promulgated under the 1933 Act;

 

(d)

the decision to execute this Subscription and purchase the Shares agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Company and such decision is
based solely upon a review of information as provided by the Company in the
Private Placement Memorandum of the Company dated June 4, 2007 (the "Private
Placement Memorandum"), the receipt and sufficiency of which is hereby
acknowledged by the Subscriber, and the publicly available information regarding
the Company available on the website of the United States Securities and
Exchange Commission (the "SEC") available at www.sec.gov (collectively, the
"Company Information"). The Subscriber

 


--------------------------------------------------------------------------------



3

 

acknowledges that the business plan, corporate profile and any projections or
predictions contained in the Private Placement Memorandum may not be achieved or
be achievable;

 

(e)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to review the Company Information and to ask questions of and receive answers
from the Company regarding the Offering, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Company
Information, or any other document provided to the Subscriber;

 

(f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Subscriber, the Subscriber's attorney and/or
advisor(s);

 

(g)

by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Shares pursuant to this
Subscription;

 

(h)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription and the
US Questionnaire and the Subscriber will hold harmless the Company from any loss
or damage it may suffer as a result of the Subscriber's failure to correctly
complete this Subscription and the US Questionnaire;

 

(i)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein, the US
Questionnaire or in any other document furnished by the Subscriber to the
Company in connection herewith, being untrue in any material respect or any
breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;

 

(j)

the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company;

 

(k)

the Subscriber has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Shares and with
respect to applicable resale restrictions and it is solely responsible (and the
Company is in any way responsible) for compliance with applicable resale
restrictions;

 

(l)

the Shares are not listed on any stock exchange or automated dealer quotation
system and no representation has been made to the Subscriber that any of the
Shares will become listed on any stock exchange or automated dealer quotation
system, except that currently

 


--------------------------------------------------------------------------------



4

 

certain market makers make market in the shares of the Company's common stock on
the OTC Bulletin Board;

 

(m)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;

 

(n)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

 

(o)

there is no government or other insurance covering any of the Shares; and

 

(p)

this Subscription is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any Subscription for any reason.

5.

Representations, Warranties and Covenants of the Subscriber

5.1                          The Subscriber hereby represents and warrants to
and covenants with the Company (which representations, warranties and covenants
shall survive the Closing Date) that:

 

(a)

the Subscriber is an "accredited investor" as that term is defined in Regulation
D promulgated under the 1933 Act;

 

(b)

the Subscriber has received and carefully read this Subscription;

 

(c)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription and to take all actions required pursuant hereto and, if the
Subscriber is a corporation, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Subscription on behalf of the Subscriber;

 

(d)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time, and can afford the
complete loss of such investment;

 

(e)

all information contained in the US Questionnaire is complete and accurate and
may be relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the Closing Date;

 

(f)

the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Company, and the Subscriber is providing
evidence of such knowledge and experience in these matters through the
information requested in the US Questionnaire;

 

(g)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Subscription and the US Questionnaire
and agrees that if

 


--------------------------------------------------------------------------------



5

 

any of such acknowledgements, representations and agreements are no longer
accurate or have been breached, the Subscriber shall promptly notify the
Company;

 

(h)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

 

(i)

the entering into of this Subscription and the transactions contemplated hereby
do not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber,
or of any agreement, written or oral, to which the Subscriber may be a party or
by which the Subscriber is or may be bound;

 

(j)

the Subscriber has duly executed and delivered this Subscription and it
constitutes a valid and binding agreement of the Subscriber enforceable against
the Subscriber;

 

(k)

the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Company;

 

(l)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription, and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Subscriber shall promptly notify the Company;

 

(m)

all information contained herein is complete and accurate and may be relied upon
by the Company, and the Subscriber will notify the Company immediately of any
material change in any such information occurring prior to the Closing Date;

 

(n)

the Subscriber is purchasing the Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Shares with any other person;

 

(o)

the Subscriber is not an underwriter of, or dealer in, the shares of the
Company's common stock, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Shares;

 

(p)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

 

(q)

if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

 

(r)

the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including

 


--------------------------------------------------------------------------------



6

 

advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising;

 

(s)

no person has made to the Subscriber any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Shares,

 

(ii)

that any person will refund the purchase price of any of the Shares,

 

(iii)

as to the future price or value of any of the Shares, or

 

(iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of the Company's common stock on the OTC Bulletin
Board; and

 

(t)

the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber's Subscription for acceptance unless the undersigned provides to the
Company, along with an executed copy of this Subscription:

 

(i)

a fully completed and executed US Questionnaire in the form attached hereto as
Schedule A, and

 

(ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber's qualification as an accredited investor.

5.2                          In this Subscription, the term "U.S. Person" shall
have the meaning ascribed thereto in Regulation S promulgated under the 1933 Act
and for the purpose of the Subscription includes any person in the United
States.

6.

Acknowledgement and Waiver

6.1                          The Subscriber has acknowledged that the decision
to purchase the Shares was solely made on the Company Information. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.

7.

Representations and Warranties will be Relied Upon by the Company

7.1                          The Subscriber acknowledges that the
acknowledgements, representations and warranties contained herein are made by it
with the intention that they may be relied upon by the Company and its legal
counsel in determining the Subscriber's eligibility to purchase the Shares under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to purchase the Shares under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares, it will be
representing and warranting that the acknowledgements representations and
warranties contained herein are true and correct as of the date

 


--------------------------------------------------------------------------------



7

 

hereof and will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Shares.

8.

Resale Restrictions

8.1                          The Subscriber acknowledges that any resale of the
Shares will be subject to resale restrictions contained in the securities
legislation applicable to the Subscriber or proposed transferee. The Subscriber
acknowledges that the Shares have not been registered under the 1933 Act or the
securities laws of any state of the United States. The Shares may not be offered
or sold in the United States unless registered in accordance with federal
securities laws and all applicable state securities laws or exemptions from such
registration requirements are available.

9.

Legending and Registration of Subject Shares

9.1                          The Subscriber hereby acknowledges that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Shares will bear a legend in substantially the following form:

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT
TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

9.2                          The Subscriber hereby acknowledges and agrees to
the Company making a notation on its records or giving instructions to the
registrar and transfer agent of the Company in order to implement the
restrictions on transfer set forth and described in this Subscription.

10.

Costs

10.1                       The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.

11.

Governing Law

11.1                       This Subscription is governed by the laws of the
State of Texas and the federal laws of the United States applicable thereto. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
exclusive jurisdiction of the Courts of the State of Texas.

 

 


--------------------------------------------------------------------------------



8

 

 

12.

Survival

12.1                       This Subscription, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

13.

Assignment

13.1

This Subscription is not transferable or assignable.

14.

Severability

14.1                       The invalidity or unenforceability of any particular
provision of this Subscription shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription.

15.

Entire Agreement

15.1                       Except as expressly provided in this Subscription and
in the agreements, instruments and other documents contemplated or provided for
herein, this Subscription contains the entire agreement between the parties with
respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

16.

Notices

16.1                       All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Subscriber
shall be directed to the address on page 9 and notices to the Company shall be
directed to it at the first page of this Subscription.

17.

Counterparts and Electronic Means

17.1                       This Subscription may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Subscription by electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy will
be deemed to be execution and delivery of this Subscription as of the date
hereinafter set forth.

 

 


--------------------------------------------------------------------------------



9

 

 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription as of the
date hereinafter set forth.

 

DELIVERY AND REGISTRATION INSTRUCTIONS

1.

Delivery - please deliver the Share certificates to:

                                          
                                          
                                                                           

                                          
                                          
                                                                           

2.

Registration - registration of the certificates which are to be delivered at
closing should be made as follows:

                                          
                                          
                                                                           

(name)

                                          
                                          
                                                                           

(address)

3.

The undersigned hereby acknowledges that he or she will deliver to the Company
all such additional completed forms in respect of the Subscriber's purchase of
the Shares as may be required for filing with the appropriate securities
commissions and regulatory authorities.

                                          
                                      

 

(Name of Subscriber – Please type or print)

                                          
                                      

 

(Signature and, if applicable, Office)

                                          
                                      

 

(Address of Subscriber)

                                          
                                      

 

(City, State, and Zip Code of Subscriber)

                                          
                                      

 

(Country of Subscriber)

                                          
                                      

 

(Fax Number)

                                          
                                      

 

(Number of Shares to be Purchased)

                                          
                                      

 

(Total Subscription Price)

 

 


--------------------------------------------------------------------------------



10

 

 

A C C E P T A N C E

The above-mentioned Subscription in respect of the Shares is hereby accepted by
ARKANOVA ENERGY CORPORATION

DATED at ______________________________, the _____ day of __________________,
2007.

 

ARKANOVA ENERGY CORPORATION

 

 

Per:

________________________________

 

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

U.S. ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription.

This US Questionnaire is for use by each Subscriber that has indicated an
interest in purchasing Shares of ARKANOVA ENERGY CORPORATION (the "Company").
The purpose of this US Questionnaire is to assure the Company that each
Subscriber will meet the standards imposed by the 1933 Act and the appropriate
exemptions of applicable state securities laws. The Company will rely on the
information contained in this US Questionnaire for the purposes of such
determination. This US Questionnaire is not an offer of the Shares or any other
securities of the Company in any state other than those specifically authorized
by the Company.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of "Accredited Investors", as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an "Accredited Investor" which
the Subscriber satisfies.)

                 Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.

                 Category 2

A natural person whose individual net worth, or joint net worth with that
person's spouse, on the date of purchase exceeds US $1,000,000.

                 Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

                 Category 4

A "bank" as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has

 


--------------------------------------------------------------------------------



- 2 -

 

total assets in excess of $5,000,000, or, if a self-directed plan, whose
investment decisions are made solely by persons that are accredited investors.

                 Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

                 Category 6

A director or executive officer of the Company.

                 Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.

                 Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years' federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber's status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

_____________________________________________________________________________________

The Subscriber hereby certifies that the information contained in this US
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this US Questionnaire
is being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this US Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this US Questionnaire as of the
___ day of _______________, 2007.

If a Corporation, Partnership or Other Entity:

If an Individual:

          
Print of Type Name of Entity

          

Signature of Authorized Signatory

          

Type of Entity

                                                                     

Signature

                                                                     

Print or Type Name

                                                                     

Social Security/Tax I.D. No. (if applicable)

 

 

CW1239528.1

 

 

 

- 2 -